Collins, J.,
delivered the opinion of the Court.
This is petitioner’s fifth application for leave to appeal from refusals of writs of habeas corpus. Holliday v. Warden of Maryland House of Correction, 190 Md. 732, 59 Atl. 2d. 777; Holliday v. Warden of Maryland State Penitentiary, 191 Md. 763, 62 Atl. 2d 573; Holliday v. Warden Maryland Penitentiary, 197 Md. 689, 80 Atl. 2d 32; Holliday v. Warden of the Maryland Penitentiary, 198 Md. P. 651, 80 Atl. 2d 608, No. 34 this term.
Petitioner alleges (1) that he has been mistreated in the penitentiary, (2) that he was not allowed to use his own money to have an attorney appointed for him or to use his own money to support himself, (3) that his important letters, appeal papers, and applications for writs have been held up by the authorities at the penitentiary.
These are the same grounds given in his previous application for leave to appeal, No. 34 this term, and for the reasons stated therein, his application will be denied.

Application denied, with costs.